EXHIBIT 10.3

 

EXECUTION COPY

 

OPTION AGREEMENT

 

AMONG

 

MISSION BROADCASTING, INC.,

 

DAVID SMITH

 

and

 

NEXSTAR BROADCASTING OF THE MIDWEST, INC.

 

DATED AS OF

 

May 9, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    GRANT OF OPTION; GENERAL TERMS OF SALE

   1

1.1

   Option Grant; Assets Covered    1      (a)   FCC Authorizations    2      (b)
  Tangible Personal Property    2      (c)   Real Property    2      (d)  
Agreements for Sale of Time    2      (e)   Program Contracts    2      (f)  
Other Contracts    2      (g)   Trademarks, etc    2      (h)   Programming
Copyrights    2      (i)   FCC Records    2      (j)   Files and Records    3  
   (k)   Goodwill    3      (l)   Prepaid Items    3      (m)   Cash    3     
(n)   Receivables and Other Claims    3

1.2

   Excluded Assets    3      (a)   Insurance    3      (b)   Name    3      (c)
  Certain Contracts    3      (d)   Corporate Books and Records    3      (e)  
Transaction Documents    4

1.3

   Option Exercise    4

1.4

   Liabilities.    4      (a)   Permitted Encumbrances    4      (b)  
Assumption of Liabilities Generally    4

ARTICLE II    CLOSING

   5

2.1

   Exercise Price.    5      (a)   Payment    5      (b)   Definition of Cash
Purchase Price    5      (c)   Determination of Cash Purchase Price    5     
(d)   Allocation of Cash Purchase Price after Sale    5

2.2

   The Closing    6

2.3

   Deliveries at Closing    6      (a)   Deliveries by Seller    6      (b)  
Deliveries by Buyer    7

ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER

   7

3.1

   Incorporation; Power    7

3.2

   Corporate Action    7

3.3

   No Defaults    8

3.4

   Brokers    8

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF PARENT

   8

4.1

   Capacity    8

4.2

   Action    8

4.3

   No Defaults    8

4.4

   Brokers    8

ARTICLE V    REPRESENTATIONS AND WARRANTIES OF BUYER

   9

5.1

   Incorporation    9

5.2

   Action    9

5.3

   No Defaults    9

5.4

   Brokers    9

ARTICLE VI    COVENANTS OF SELLER AND PARENT

   9

6.1

   Covenants of Seller and Parent Generally    9      (a)    FCC Authorizations
and Other Matters    9      (b)    Restrictions    10      (c)    Reports;
Access to Facilities, Files, and Records    10      (d)    Notice of Proceedings
   10      (e)    Notice of Certain Developments    11      (f)    Issuance or
other Transfer of Stock or Equivalents    11      (g)    No Premature Assumption
of Control    11

6.2

   Covenants of Seller and Parent during the Exercise Period    11      (a)   
Application for Commission Consent    11      (b)    Consents    12      (c)   
Consummation of Sale    12      (d)    Hart-Scott-Rodino    12

ARTICLE VII    COVENANTS OF BUYER

   12

7.1

   Covenants of Buyer Generally    12

7.2

   Covenants of Buyer during Exercise Period    12

ARTICLE VIII    CONDITIONS TO SELLER'S OBLIGATIONS ON THE CLOSING DATE

   13

8.1

   Representations, Warranties, Covenants    13

8.2

   Proceedings    13

8.3

   FCC Authorization    13

8.4

   Hart-Scott-Rodino    13

8.5

   Other Instruments    14

ARTICLE IX    REMEDIES

   14

9.1

   Bulk Sales Indemnity    14

9.2

   Acknowledgment by Buyer    14

ARTICLE X    TERMINATION/MISCELLANEOUS

   15

10.1

   Termination of Agreement Prior to the Closing Date    15      (a)    By
Parent    15

 

ii



--------------------------------------------------------------------------------

    

(b)

   By Buyer    15

10.2

   Remedies    15

10.3

   Expenses    15

10.4

   Assignments; Exercise in Part    15

10.5

   Further Assurances    16

10.6

   Notices    16

10.7

   Captions    17

10.8

   Law Governing    17

10.9

   Waiver of Provisions    17

10.10

   Counterparts    17

10.11

   Entire Agreement/Amendments    17

10.12

   Access to Books and Records.    18

10.13

   Public Announcements    18

10.14

   Definitional Provisions    19     

(a)

   Terms Defined in Appendix    19     

(b)

   Gender and Number    19

10.15

   Arbitration    19     

(a)

   Generally    19     

(b)

   Notice of Arbitration    19     

(c)

   Selection of Arbitrator    19     

(d)

   Conduct of Arbitration    19     

(e)

   Enforcement    20     

(f)

   Expenses    20

 

iii



--------------------------------------------------------------------------------

OPTION AGREEMENT

 

THIS OPTION AGREEMENT is dated as of May 9, 2003, and is entered into among
Mission Broadcasting, Inc., a Delaware corporation (“Seller”), David S. Smith
(“Parent”), and Nexstar Broadcasting of the Midwest, Inc., a Delaware limited
liability company (“Buyer”). Other capitalized terms not otherwise defined
herein are defined in the Appendix to this Agreement.

 

 

RECITALS

 

WHEREAS, Seller has entered into a Time Brokerage Agreement and a Purchase and
Sale Agreement with Bahakel Communications, Ltd. and certain other parties
thereto pursuant to which it currently provides programming to, and will
eventually purchase, broadcast television station WBAK-TV, Terre Haute, Indiana
(the “Station”);

 

WHEREAS, Parent is the sole stockholder of Seller; and

 

WHEREAS, Seller has agreed to grant to Buyer an option to acquire the Station
Assets described in more detail below, all on the terms described below and
consistent with the rules and regulations of the FCC;

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

 

ARTICLE I

GRANT OF OPTION; GENERAL TERMS OF SALE

 

1.1    Option Grant; Assets Covered.    Seller hereby grants to Buyer, and Buyer
hereby accepts Seller’s grant of, an option (the “Option”) to acquire the
Station Assets, upon the terms and conditions set forth in this Agreement. This
Option is granted in return for, among other consideration, the payment by Buyer
to Seller of $1.00 and Buyer’s guarantee of Seller’s debt. Upon and subject to
the terms and conditions stated in this Agreement, on the Closing Date, Seller,
as its interests may appear, shall convey, transfer, and deliver to Buyer, and
Buyer shall acquire from Seller, all of Seller’s rights in, to and under the
assets and properties of Seller, real and personal, tangible and intangible, of
every kind and description which are used or useful in connection with the
business and operations of the Station, as a going concern, including, without
limitation, rights under contracts and leases, real and personal property, plant
and equipment, inventories, intangibles, licenses and goodwill, but excluding
all such assets and properties which constitute Excluded Assets. The rights,
assets, property, and business of Seller with respect to the Station to be
transferred to Buyer pursuant to this Section 1.1 in connection with the
exercise of the Option are referred to as the “Station Assets,” and the purchase
and sale of the Station Assets pursuant to this Agreement in connection with the
exercise of the Option is referred to as the “Sale.” Subject to Section 1.2, the
Station Assets include, without limitation, Seller’s rights in, to and under the
following, in each case if and to the extent in existence and held by Seller
immediately prior to the Closing:



--------------------------------------------------------------------------------

(a)  FCC Authorizations.    All licenses, construction permits and
authorizations issued by the FCC to Seller with respect to the Station (the “FCC
Authorizations”), and all applications therefor, together with any renewals,
extensions, or modifications thereof and additions thereto.

 

(b)  Tangible Personal Property.    All equipment, vehicles, furniture,
fixtures, transmitting towers, antennas, transmitters, satellite earth stations,
office materials and supplies, spare parts and other tangible personal property
of every kind and description used in connection with the business and
operations of the Station.

 

(c)  Real Property.    All real property interests held by Seller and all
buildings, structures, towers, and improvements thereon used in the business and
operations of the Station, and all other rights under any Contracts relating to
real property (the “Realty Contracts”); provided that, in the event of
destruction of or damage to any such real property interest, any improvement
thereon or any property described in Section 1.1(b) which is not repaired or
restored prior to the Closing Date, then at the Closing Seller shall assign to
Buyer all of Seller’s interest, if any, in the proceeds (the “Proceeds”) of any
insurance covering such damage or destruction.

 

(d)  Agreements for Sale of Time.    All orders, agreements and other Contracts
for the sale of advertising time (including Trades) on the Station
(collectively, the “Time Sales Contracts”), to the extent unperformed as of the
Closing Date.

 

(e)  Program Contracts.    All program licenses and other Contracts under which
Seller is authorized to broadcast film product or programs on the Station
(collectively, the “Program Contracts”).

 

(f)  Other Contracts.    All affiliation agreements and other Contracts relating
to the Station to which Seller is a party with respect to the Station (other
than any Contract described in Section 1.1(c), 1.1(d) or 1.1(e) hereof)
(collectively, the “Other Assumed Contracts”).

 

(g)  Trademarks, etc.    All trademarks, service marks, trade names, jingles,
slogans, logotypes, the goodwill associated with the foregoing, and patents,
owned and used by Seller in connection with the business and operations of the
Station, including, without limitation, all Seller’s rights to use the call
letters “WBAK” and any related or other call letters, names and phrases used in
connection with the Station.

 

(h)  Programming Copyrights.    All program and programming materials and
elements of whatever form or nature owned by Seller and used solely in
connection with the business and operations of the Station, whether recorded on
tape or any other substance or intended for live performance, and whether
completed or in production, and all related common law and statutory copyrights
owned by or licensed to Seller and used in connection with the business and
operations of the Station.

 

(i)  FCC Records.    Subject to Section 10.12, all FCC logs and other compliance
records of Seller that relate to the operations of the Station.

 

2



--------------------------------------------------------------------------------

(j)  Files and Records.    Subject to Section 10.12, all files and other records
of Seller relating to the business and operations of the Station prior to the
Closing Date, including, without limitation, all books, records, accounts,
checks, payment records, tax records (including, without limitation, payroll,
unemployment, real estate, and other tax records), and other such similar books
and records of Seller, for five (5) fiscal years immediately preceding the
Closing Date (collectively, the “Seller’s Recent Station Records”).

 

(k)  Goodwill.    All of Seller’s goodwill in, and going concern value of, the
Station.

 

(l)  Prepaid Items.    All prepaid expenses relating to the Station.

 

(m)  Cash.    All cash, cash equivalents, and cash items of any kind whatsoever,
certificates of deposit, money market instruments, bank balances, and rights in
and to bank accounts, marketable and other securities held by Seller.

 

(n)  Receivables and Other Claims.    All notes and accounts receivable and
other receivables of Seller relating to or arising out of the operation of the
Station prior to the Closing, all security, insurance, and similar deposits, and
all other claims of Seller with respect to transactions or other conduct of the
business of the Station prior to the Closing, including, without limitation,
claims for tax refunds and claims of Seller under all Contracts with respect to
events for the period prior to the Closing.

 

1.2    Excluded Assets.    There shall be excluded from the Station Assets and,
to the extent in existence on the Closing Date, retained by Seller, the
following assets (the “Excluded Assets”):

 

(a)  Insurance.    Subject to Section 1.1(c), all contracts of insurance and all
insurance plans and the assets thereof, together with all rights and claims
thereunder.

 

(b)  Name.    All of Seller’s rights to use the name “Mission Broadcasting,” any
variation thereof, or any related logo, name or phrase.

 

(c)  Certain Contracts.    All Realty Contracts, Time Sales Contracts, Program
Contracts and Other Assumed Contracts which expire and are not renewed, or which
otherwise terminate, on or prior to the Closing Date.

 

(d)  Corporate Books and Records.    Subject to Section 10.12, all account books
of original entry other than duplicate copies of such files and records, if any,
that are maintained at any executive office of Seller or the offices of Seller’s
direct or indirect equity owners, and all materials of Seller which constitute
attorney work product or contain information which is protected by
attorney-client privilege, wherever located, relating to matters at or prior to
the Closing; provided that Seller will provide Buyer access to such work product
or privileged information to the extent necessary for Buyer to defend any claim
brought against Buyer by a Person which is not, or is not an Affiliate of, a
party to this Agreement.

 

3



--------------------------------------------------------------------------------

(e)  Transaction Documents.    All rights of Seller, or any successor to Seller,
pursuant to any Transaction Document.

 

1.3    Option Exercise.    Each exercise of the Option will be permitted solely
in accordance in all respects with the Communications Act and all applicable
rules, regulations and policies of the FCC. In order to exercise the Option,
Buyer must deliver to Seller (prior to the Option Expiration Date) written
notice (an “Exercise Notice”) of Buyer’s intention to do so. Buyer may withdraw
any Exercise Notice prior to the Closing by written notice to that effect to
Seller. No such withdrawal (and no withdrawal of any subsequent Exercise Notice)
will affect Buyer’s right subsequently to exercise the Option by delivering to
Seller (prior to the Option Expiration Date) one or more other Exercise Notices,
subject in all events to compliance with the Communications Act and all
applicable rules, regulations and policies of the FCC. Upon the withdrawal of
any Exercise Notice, Buyer shall reimburse Seller for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees) incurred by Seller
in connection with its compliance with Section 6.2 with respect to such Exercise
Notice.

 

1.4    Liabilities.

 

(a)  Permitted Encumbrances.    At the Closing, after the application of the
Cash Purchase Price as may be required to repay the Existing Station
Indebtedness, the Station Assets shall be sold and conveyed to Buyer free and
clear of all Liens (including all Liens which secure the repayment of Existing
Station Indebtedness), other than (i) Liens for current taxes in respect of the
Station and the Station Assets and other amounts which are not then due and
payable and which arise by operation of law, (ii) Liens on the Station Assets
which are in existence on the date of this Agreement and which do not secure
indebtedness or borrowed money, (iii) Liens on the Station’s assets arising by
operation of law or in the ordinary course of Seller’s business after the date
of this Agreement and not securing indebtedness for borrowed money, and (iv)
Liens on the Station Assets which, in the aggregate, would not be expected to
have a material effect on the Station Assets after the Sale.

 

(b)  Assumption of Liabilities Generally.    The “Assumed Liabilities” will be
all liabilities and obligations of Seller or Parent relating to the operation of
the Station or the ownership or operation of the Station Assets, in each case as
of the Closing Date, whether contingent or absolute, known or unknown, accrued
or not accrued, or matured or unmatured, including all liabilities and
obligations pursuant to any Realty Contract, Time Sales Contract, Program
Contract or Other Assumed Contract (collectively, the “Assumed Contracts”) in
effect on the Closing Date. On the Closing Date, Buyer will assume and agree to
pay, satisfy, perform and discharge all Assumed Liabilities. From and after the
Closing, Buyer will discharge and reimburse and hold harmless Seller against,
and Seller will not be responsible or otherwise liable for, any Assumed
Liability. Without limiting the foregoing, except as otherwise provided in this
Agreement, the “Assumed Liabilities” will not include, and on the Closing Date
Buyer shall not assume or thereafter be liable for, any liability or obligation
of Seller relating to any Existing Station Indebtedness (it being understood
that all Existing Station Indebtedness will be satisfied prior to, or
contemporaneously with, the consummation of the Sale). The

 

4



--------------------------------------------------------------------------------

revenues, expenses and liabilities of Seller or attributable to the Station and
the Station Assets will not be prorated between Buyer and Seller in connection
with the Sale.

 

 

ARTICLE II

CLOSING

 

2.1    Exercise Price.

 

(a)  Payment.    In consideration of the transfer and delivery of the Station
Assets to Buyer at the Closing, (i) Buyer will pay to Seller an amount which is
equal to the Cash Purchase Price, and (ii) Buyer will assume the Assumed
Liabilities. The Cash Purchase Price shall be paid by Buyer to Seller on the
Closing Date by wire transfer of immediately available funds to such bank
account(s) as Seller may designate on or prior to the Closing Date.

 

(b)  Definition of Cash Purchase Price.    The “Cash Purchase Price” shall be an
amount equal to the greater of:

 

  (1)   (x) the product of seven (7) and the amount of the cash flow generated
by the Station during the twelve (12) months completed prior to the date upon
which the Exercise Notice is given, reduced by (y) without duplication, the
amount of the Existing Station Indebtedness as of the date of the Closing and
any amount owing as of the date of the Closing by Seller to Buyer or any of its
affiliates; and

 

  (2)   the sum, without duplication, of the amount of the Existing Station
Indebtedness as of the date of the Closing and any amount owing as of the date
of the Closing by Seller to Buyer or any of its affiliates.

 

(c)  Determination of Cash Purchase Price; Non-Termination.    For purposes of
determining the Cash Purchase Price, the amount of the cash flow referred to in
clause (b)(1)(x) above will be determined in accordance with generally accepted
accounting principles, applied on a basis that is consistent with the
application of those principles by the parties as of the date of this Agreement.
Each of Buyer, Seller and Parent will use reasonable efforts to assist in the
determination of the Cash Purchase Price. Notwithstanding Section 10.1(a) of
this Agreement, neither Seller nor Parent may terminate this Agreement at any
time at which an Exercise Notice has been given (and not withdrawn) and the
amount of the Cash Purchase Price has not been determined, or during the twenty
business days after any such determination.

 

(d) Allocation of Cash Purchase Price after Sale.    Buyer and Seller will
allocate the Cash Purchase Price among the Station Assets in accordance with a
report of such allocation prepared in good faith by Buyer based upon the
valuation report of an independent appraiser retained by Buyer and in accordance
with all applicable provisions of the Internal Revenue Code of 1986, as in
effect from time to time. Buyer will submit such reports of Buyer and such
independent appraiser to Seller prior to the Closing of the

 

5



--------------------------------------------------------------------------------

Sale. Buyer and Seller agree to file (at such times and in such manner as may be
required by applicable Legal Requirements) all relevant returns and reports
(including, without limitation, Forms 8594, Asset Acquisition Statements, and
all income and other tax returns) on the basis of such allocations.

 

2.2    The Closing.    Subject to Section 10.1, the closing of the Sale, and the
assumption of the Assumed Liabilities (the “Assumption”), and the consummation
of all related transactions to be consummated contemporaneously therewith
pursuant to this Agreement (the “Closing”), shall be held after the satisfaction
or Seller’s waiver in writing of each of the conditions set forth in Article
VIII and at the time and location and on the date specified by Buyer in writing
to Seller delivered not less than fifteen business days prior to such date, or
at such other place and/or at such other time and day as Seller and Buyer may
agree in writing.

 

2.3    Deliveries at Closing.    All actions at the Closing shall be deemed to
occur simultaneously, and no document or payment to be delivered or made at the
Closing shall be deemed to be delivered or made until all such documents and
payments are delivered or made to the reasonable satisfaction of Buyer, Seller
and their respective counsel.

 

(a)  Deliveries by Seller.    At the Closing, Seller shall deliver to Buyer such
instruments of conveyance and other customary documentation as shall in form and
substance be reasonably satisfactory to Buyer and its counsel in order to effect
the Sale, including, without limitation, the following:

 

  (1)   one or more bills of sale or other instruments (including assignments of
FCC Authorizations, call letters, service marks, leases and other contracts)
conveying the Station Assets;

 

  (2)   any releases of Liens that are necessary in order to transfer the
Station Assets in the manner contemplated by Section 1.4(a);

 

  (3)   a certified copy of the resolutions or proceedings of Seller’s board of
directors and stockholders (or similar Persons) authorizing Seller’s
consummation of the Sale;

 

  (4)   a certificate as to the existence and/or good standing of Seller issued
by the Secretary of State of each state under the laws of which Seller is
incorporated, organized, formed or authorized to do business, in each case dated
on or after the fifth Business Day prior to the Closing Date, certifying as to
the good standing and/or qualification of Seller in such jurisdiction;

 

  (5)   a receipt for the Cash Purchase Price;

 

  (6)   all Consents received by Seller through the Closing Date;

 

  (7)   a certificate of Seller to the effect that, except as set forth in such
certificate, each of the representations and warranties of Seller contained in
this Agreement is true and accurate in all material

 

6



--------------------------------------------------------------------------------

         respects (except to the extent changes are permitted orcontemplated
pursuant to this Agreement) as if made on and as of the Closing Date; and

 

  (8)   such other documents as Buyer may reasonably request.

 

(b)  Deliveries by Buyer.    At the Closing, Buyer shall deliver to Seller the
Cash Purchase Price as provided in Section 2.1 and such instruments of
assumption and other customary documentation as shall in form and substance be
reasonably satisfactory to Seller and its counsel in order to effect the Sale
and the Assumption, including, without limitation, the following:

 

  (1)   a certificate of Buyer dated the Closing Date to the effect that the
conditions set forth in Article VIII have been fulfilled;

 

  (2)   if Buyer is not a natural person, then a certified copy of the
resolutions or proceedings of Buyer authorizing the consummation of the Sale and
the Assumption;

 

  (3)   if Buyer is not a natural person, then a certificate issued by the
Secretary of State of the state under the laws of which Buyer is incorporated,
organized or formed (and in any event, if qualification of Buyer to conduct
business in the State of Indiana is required in order for Buyer to hold the
Station Assets after the Sale, then of the Secretary of the State of Indiana),
in each case dated on or after the fifth Business Day prior to the Closing Date,
certifying as to the organization and/or qualification of Buyer in each such
jurisdiction; and

 

  (4)   such other documents as Seller may reasonably request.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

3.1    Incorporation; Power.    Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and in
good standing under the laws of the State of Indiana. Seller has the corporate
power to enter into and consummate the transactions contemplated by this
Agreement. Parent is the beneficial and record owner of all of the issued and
outstanding capital stock of Seller, and there are not outstanding any Equity
Securities of Seller (other than its capital stock of which Parent is the
beneficial and record owner).

 

3.2    Corporate Action.    All actions necessary to be taken by or on the part
of Seller in connection with the execution and delivery of this Agreement and
the consummation of transactions contemplated hereby to be consummated and
presently necessary to make the same effective have been duly and validly

 

7



--------------------------------------------------------------------------------

authorized, executed, and delivered by Seller and constitutes a valid and
binding agreement, enforceable against Seller in accordance with and subject to
its terms.

 

3.3    No Defaults.    On the Closing Date (after giving effect to all Consents
which have been obtained), neither the execution and delivery by Seller of this
Agreement, nor the consummation by Seller of the transactions contemplated by
this Agreement to be consummated on or prior to the Closing Date, will
constitute, or, with the giving of notice or the passage of time or both, would
constitute, a material violation of or would conflict in any material respect
with or result in any material breach of or any material default under, any of
the terms, conditions, or provisions of any Legal Requirement to which Seller is
subject, or of Seller’s certificate of incorporation or by-laws or similar
organizational documents, or of any material contract, agreement, or instrument
to which Seller is a party or by which Seller is bound.

 

3.4    Brokers.    There is no broker or finder or other Person who would have
any valid claim against Seller for a commission or brokerage fee in connection
with this Agreement or the transactions contemplated hereby as a result of any
agreement or understanding of or action taken by Seller or any Affiliate of
Seller.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to Buyer as follows:

 

4.1    Capacity.    Parent has the legal capacity to enter into and consummate
the transactions contemplated by this Agreement.

 

4.2    Action.    All actions necessary to be taken by or on the part of Parent
in connection with the execution and delivery of this Agreement and the
consummation of transactions contemplated hereby to be consummated and presently
necessary to make the same effective have been duly and validly taken. This
Agreement has been duly executed and delivered by Parent, and constitutes a
valid and binding agreement that is enforceable against Parent in accordance
with and subject to its terms.

 

4.3    No Defaults.    On the Closing Date (after giving effect to all Consents
which have been obtained), neither the execution and delivery by Parent of this
Agreement, nor the consummation by Parent of the transactions contemplated by
this Agreement to be consummated on or prior to the Closing Date, will
constitute, or, with the giving of notice or the passage of time or both, would
constitute, a material violation of or would conflict in any material respect
with or result in any material breach of or any material default under, any of
the terms, conditions, or provisions of any Legal Requirement to which Parent is
subject, or of any material contract, agreement, or instrument to which Parent
is a party or by which Parent is bound.

 

4.4    Brokers.    There is no broker or finder or other Person who would have
any valid claim against Seller or Parent for a commission or brokerage fee in
connection with this Agreement or the transactions contemplated hereby as a
result of any agreement or understanding of or action taken by Seller or Parent
or any Affiliate of Seller or Parent.

 

8



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and Parent as follows:

 

5.1    Incorporation.    If Buyer is not a natural person, then Buyer is a
corporation, partnership, limited liability company or other entity duly
organized or constituted, validly existing, and in good standing under the laws
of the state under whose laws Buyer is purported to have been organized or
constituted and will be qualified as a foreign corporation in the State of
Indiana by the Closing Date, and Buyer has the corporate or other power (or, if
Buyer is a natural person, then Buyer has the legal capacity) to enter into and
consummate the transactions contemplated by this Agreement.

 

5.2    Action.    All actions necessary to be taken by or on the part of Buyer
in connection with the execution and delivery of this Agreement and the
consummation of transactions contemplated hereby to be consummated and presently
necessary to make the same effective have been duly and validly taken. This
Agreement has been duly and validly authorized (if Buyer is not a natural
person), executed and delivered by Buyer and constitutes a valid and binding
agreement, enforceable against Buyer in accordance with and subject to its
terms.

 

5.3    No Defaults.    On the Closing Date (after giving effect to all approvals
and consents which have been obtained), neither the execution and delivery by
Buyer of this Agreement, nor the consummation by Buyer of the transactions
contemplated by this Agreement to be consummated on or prior to the Closing
Date, will constitute, or, with the giving of notice or the passage of time or
both, would constitute, a material violation of or would conflict in any
material respect with or result in any material breach of or any material
default under, any of the terms, conditions, or provisions of any Legal
Requirement to which Buyer is subject, or of Buyer’s certificate of
incorporation or by-laws or similar organizational documents, if any, or of any
material contract, agreement, or instrument to which Buyer is a party or by
which Buyer is bound.

 

5.4    Brokers.    There is no broker or finder or other Person who would have
any valid claim against Seller for a commission or brokerage fee in connection
with this Agreement or the transactions contemplated hereby as a result of any
agreement or understanding of or action taken by Buyer or any Affiliate of
Buyer.

 

 

ARTICLE VI

COVENANTS OF SELLER AND PARENT

 

6.1    Covenants of Seller and Parent Generally.    Seller and Parent covenant
and agree, from the date of this Agreement until the Closing, except as Buyer
may otherwise consent, to act or refrain from acting as follows:

 

(a)  FCC Authorizations and Other Matters.    Seller will promptly execute any
necessary applications for renewal of FCC Authorizations necessary for the
operation of the Station as presently conducted and will use reasonable efforts
to cooperate with Buyer in any other respect in which Buyer may reasonably
request in order to enhance,

 

9



--------------------------------------------------------------------------------

protect, preserve or maintain the Station Assets and/or the business and
operation of the Station.

 

(b)    Restrictions.    Seller will not (to the extent the following
restrictions are permitted by the FCC and all other applicable Legal
Requirements), and Parent will not cause or permit Seller to:

 

  (1)   other than in the ordinary course of business, sell, lease (as lessor),
transfer, or agree to sell, lease (as lessor), or transfer any material Station
Assets (other than in the ordinary course of its business) without replacement
thereof with functionally equivalent or superior assets;

 

  (2)   enter into any amendment or other modification of any agreement,
instrument or other document governing or relating to Existing Station
Indebtedness;

 

  (3)   apply to the FCC for any construction permit that would materially
restrict the Station’s present operations or make any material adverse change in
the buildings or leasehold improvements owned by Seller; or

 

  (4)   incur, or suffer or permit to exist, any Lien on any Station Asset(s)
such that, after any application of the Cash Purchase Price that may be
necessary at the time of the Closing to repay Existing Station Indebtedness, the
Station Assets could not be conveyed as described in Section 1.4(a).

 

(c)    Reports; Access to Facilities, Files, and Records.    From time to time,
at the request of Buyer, Seller and Parent shall give or cause to be given to
the officers, employees, accountants, counsel, and representatives of Buyer:

 

  (1)   access, upon reasonable prior notice, during normal business hours, to
all facilities, property, accounts, books, deeds, title papers, insurance
policies, licenses, agreements, contracts, commitments, records, equipment,
machinery, fixtures, furniture, vehicles, accounts payable and receivable, and
inventories of Seller related to the Station, and

 

  (2)   all such other information in Seller’s or Parent’s possession concerning
the affairs of the Station as Buyer may reasonably request,

 

provided that the foregoing does not disrupt or interfere with the business and
operations of Seller or Parent or the Station.

 

(d)    Notice of Proceedings.    Each of Seller and Parent will promptly notify
Buyer in writing upon becoming aware of any order or decree or any complaint
praying

 

10



--------------------------------------------------------------------------------

 

for an order or decree restraining or enjoining the consummation of the Sale, or
upon receiving any notice from any governmental department, court, agency, or
commission of its intention to institute an investigation into or institute a
suit or proceeding to restrain or enjoin the consummation of the Sale, or to
nullify or render ineffective this Agreement (or the Sale, if consummated).

 

(e)    Notice of Certain Developments.    Each of Seller and Parent shall give
prompt written notice to Buyer, promptly after it or becomes aware of the same,
(1) if the Station Assets shall have suffered damage on account of fire,
explosion, or other cause of any nature which is sufficient to prevent operation
of the Station in any material respect for more than ten (10) consecutive days,
or (2) if the regular broadcast transmission of the Station in the normal and
usual manner in which it heretofore has been operating is interrupted in a
material manner for a period of more than ten (10) consecutive days.

 

(f)    Issuance or other Transfer of Stock or Equivalents.    Seller will not
issue any shares of its capital stock or any Equity Security of Seller, and
Parent will not sell or otherwise transfer or dispose of any Equity Security of
Seller, to any Person, unless (i) such Person is a party to this Agreement or
thereupon becomes a party to this Agreement with respect to all Equity
Securities of Seller that such Person holds by executing and delivering to Buyer
a counterpart of this Agreement by which such Person agrees to be treated as an
additional “Parent” hereunder and (ii) each applicable representation or
warranty set forth in Article IV is true and correct in all respects with
respect to such Person. The execution of any such counterpart of this Agreement
by any such Person will be deemed to constitute a representation and warranty of
such Person to the effect that all applicable representations and warranties set
forth in Article IV are true and correct with respect to such Person in all
respects; provided that this Section 6.1(f) shall not apply to any transfer or
disposal of Equity Securities of Seller pursuant to any pledge agreement entered
into by Seller or Parent to secure any Existing Station Indebtedness (a “Pledge
Agreement”).

 

(g)    No Premature Assumption of Control.    Nothing contained in this Section
6.1 shall give Buyer any right to control the programming, operations, or any
other matter relating to the Station prior to the Closing Date, and Seller shall
have complete control of the programming, operations, and all other matters
relating to the Station up to the time of the Closing.

 

6.2    Covenants of Seller and Parent during the Exercise Period.    Each of
Seller and Parent covenants and agrees that, after its receipt of each and every
Exercise Notice and until either the Closing occurs or such Exercise Notice is
withdrawn pursuant to Section 1.3:

 

(a)    Application for Commission Consent.    As promptly as practicable, Seller
will complete the seller’s or transferor’s portion of all necessary applications
to the FCC requesting the Required FCC Consents (if any), and upon receipt of
Buyer’s portion of such applications, will promptly file such applications with
the FCC jointly with Buyer. Seller will diligently take or cooperate in the
taking of all reasonable steps that are necessary, proper, or desirable to
expedite the preparation of such applications (including withdrawal and/or
re-filing, or any amendment or supplement thereto, which Buyer may

 

11



--------------------------------------------------------------------------------

request) and their prosecution to a final grant. Each of Seller and Parent will
promptly provide Buyer with a copy of any pleading, order, or other document
served on Seller and Parent relating to such applications.

 

(b)    Consents.    Seller will use reasonable efforts (without being required
to make any payment not specifically required by the terms of any licenses,
leases, and other contracts) to assist Buyer to (1) obtain or cause to be
obtained prior to the Closing Date all Consents or, in the absence of any
Consent, one or more replacement agreements which would be effective on or prior
to the Closing and would grant Buyer (after the Closing) substantially the same
benefits with respect to the Station as Seller enjoys with respect to the
Station immediately prior to the Closing under the replaced Contract(s), and (2)
cause each Consent or replacement agreement to become effective as of the
Closing Date (whether it is granted or entered into prior to or after the
Closing).

 

(c)    Consummation of Sale.    Subject to the provisions of Article VIII and
Section 10.1, each of Seller and Parent shall use reasonable efforts to fulfill
and perform all conditions and obligations on its part to be fulfilled and
performed under this Agreement and to cause the conditions set forth in Article
VIII to be fulfilled and cause the Sale and the Assumption to be consummated.

 

(d)    Hart-Scott-Rodino.    As and when Buyer reasonably requests, each of
Seller and Parent shall prepare and file such documents with the Federal Trade
Commission and the United States Department of Justice as may be required to
comply with the Hart-Scott-Rodino Act in connection with the Sale and the
Assumption, and shall promptly furnish all materials thereafter requested by any
of the regulatory agencies having jurisdiction over such filings, in connection
with the Sale and the Assumption. Each of Seller and Parent will take all
reasonable actions, and will file and use reasonable efforts to have declared
effective or approved all such documents and notifications (when filed) with any
governmental or regulatory bodies, as may be necessary or may reasonably be
requested under federal antitrust laws for the consummation of the Sale and the
Assumption.

 

ARTICLE VII

COVENANTS OF BUYER

 

7.1    Covenants of Buyer Generally.    Buyer covenants and agrees that Buyer
will promptly notify Seller in writing upon becoming aware of any order or
decree or any complaint praying for an order or decree restraining or enjoining
the consummation of the Sale or the Assumption, or upon receiving any notice
from any governmental department, court, agency, or commission of its intention
to institute an investigation into or institute a suit or proceeding to restrain
or enjoin the consummation of the Sale or the Assumption, or to nullify or
render ineffective this Agreement or the Sale or the Assumption if consummated.

 

7.2    Covenants of Buyer during Exercise Period.    Buyer covenants and agrees
that, after it gives any Exercise Notice and unless and until such Exercise
Notice is withdrawn pursuant to Section 1.3, Buyer will use reasonable efforts
(both prior to and after the Closing Date) jointly with Seller to obtain or
cause to be obtained prior to the Closing Date all Consents

 

12



--------------------------------------------------------------------------------

and to execute such assumption instruments as may be required or requested in
connection with obtaining any Consent (or, in the alternative, enter into one or
more replacement agreements which would be effective on or prior to the Closing
and would grant Buyer substantially the same benefits with respect to the
Station as Seller enjoys with respect to the Station under the replaced
Contract(s) immediately prior to the Closing).

 

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS ON THE CLOSING DATE

 

The obligation of Seller to consummate the Sale on the Closing Date is, at
Seller’s option, subject to the fulfillment of the following conditions at or
prior to the time of the Closing:

 

8.1    Representations, Warranties, Covenants.

 

(a)    Each of the representations and warranties of Buyer contained in this
Agreement shall be true and accurate in all material respects (except to the
extent changes are permitted or contemplated pursuant to this Agreement) as if
made on and as of the Closing Date; and

 

(b)    Buyer shall have performed and complied in all material respects with
each and every covenant and agreement required by this Agreement to be performed
or complied with by it prior to or at the Closing (including the delivery of the
Cash Purchase Price).

 

8.2    Proceedings.

 

(a)    No action or proceeding shall have been instituted and be pending before
any court or governmental body to restrain or prohibit, or to obtain a material
amount of damages in respect of, the consummation of the Sale or the Assumption
that, in the reasonable opinion of Seller, may reasonably be expected to result
in a preliminary or permanent injunction against such consummation or, if the
Sale or the Assumption were consummated, an order to nullify or render
ineffective this Agreement or the Sale or the Assumption or for the recovery
against Seller of a material amount of damages; and

 

(b)    none of the parties to this Agreement shall have received written notice
from any governmental body of (i) such governmental body’s intention to
institute any action or proceeding to restrain or enjoin or nullify this
Agreement or the Sale or the Assumption, or to commence any investigation (other
than a routine letter of inquiry, including, without limitation, a routine Civil
Investigative Demand) into the consummation of the Sale or the Assumption, or
(ii) the actual commencement of such an investigation, in each case which
remains pending or open.

 

8.3    FCC Authorization.    The FCC Approval Date shall have occurred with
respect to all Required FCC Consents and all Required FCC Consents shall be in
full force and effect.

 

8.4    Hart-Scott-Rodino.    Any applicable waiting period under the
Hart-Scott-Rodino Act shall have expired or been terminated.

 

13



--------------------------------------------------------------------------------

8.5    Other Instruments.    Buyer shall have delivered, or shall stand ready to
deliver, to Seller such instruments, documents, and certificates as are
contemplated by Section 2.3(b).

 

ARTICLE IX

REMEDIES

 

9.1    Bulk Sales Indemnity.    Buyer and Seller have jointly determined that
there will be no attempt to comply with the notice provisions of any bulk sales
law which may apply to the purchase and sale of the Station Assets pursuant to
this Agreement. Buyer will indemnify and hold Seller harmless from and against
any and all damages, claims, losses, expenses, costs, obligations, and
liabilities, including, without limiting the generality of the foregoing,
liabilities for reasonable attorneys’ fees and expenses, suffered directly or
indirectly by Seller by reason of or arising out of non-compliance with any such
bulk sales law.

 

9.2    Acknowledgment by Buyer.    Buyer has conducted, to its satisfaction, an
independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of the
Station and the Station Assets. In determining to proceed with the transactions
contemplated by this Agreement, Buyer has relied, and will rely, on the
representations, warranties and covenants of Seller and Parent set forth in this
Agreement and the results of such independent investigation and verification.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY OTHER PROVISIONS OF
THIS AGREEMENT, IT IS THE EXPLICIT INTENT OF EACH PARTY HERETO THAT THE SELLER
AND PARENT ARE NOT MAKING ANY REPRESENTATION OR WARRANTY EXPRESS, IMPLIED, AT
COMMON LAW, STATUTORY OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT. SUBJECT
TO SUCH REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, BUYER TAKES
THE STATION ASSETS “AS IS AND WHERE IS.” WITHOUT LIMITING THE IMMEDIATE TWO
SENTENCES, SELLER AND PARENT HEREBY EXPRESSLY DISCLAIM AND NEGATE (AND BUYER
UNDERSTANDS, ACKNOWLEDGES AND AGREES WITH SUCH DISCLAIMERS AND NEGATION) ANY
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, STATUTORY OR
OTHERWISE, RELATING TO (1) THE CONDITION OF THE REAL OR TANGIBLE PERSONAL
PROPERTIES (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS OR SAMPLES OR
MATERIALS); (2) ANY INFRINGEMENT BY SELLER OR ANY OF ITS AFFILIATES OF ANY
PATENT, INTELLECTUAL PROPERTY OR PROPRIETARY RIGHT OF ANY THIRD PARTY; AND (3)
THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY ESTIMATES, PROJECTIONS AND
EVALUATIONS, INCLUDING, WITHOUT LIMITATION, THE PROJECTED, FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OR OPERATIONS, ASSETS OR LIABILITIES RELATING TO
THE STATION.

 

14



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION/MISCELLANEOUS

 

10.1    Termination of Agreement Prior to the Closing Date.    This Agreement
may be terminated at any time on or prior to the Closing as follows:

 

(a) By Parent.    By Parent, by written notice (a “Termination Notice”) to Buyer
at any time after the Option Expiration Date, if (I) the Closing has not
occurred on or prior to the date upon which such Termination Notice is given,
and (II) there is no condition to closing set forth in Article VIII that both
(x) has not been either satisfied or waived by Seller and (y) the absence of
satisfaction of which has been caused solely by a breach by Seller and/or Parent
of its or his obligations under this Agreement.

 

(b) By Buyer.    By Buyer, by written notice to Parent, at any time.

 

Neither Buyer, Seller nor Parent shall have any liability to any of the other of
them for costs, expenses, damages (consequential or otherwise), loss of
anticipated profits, or otherwise as a result of a termination pursuant to this
Section 10.1. This Article X will survive the termination of this Agreement
pursuant to this Section 10.1.

 

10.2    Remedies.    In the event of a breach of any of Seller’s or Parent’s
obligations under this Agreement, Buyer, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. The parties hereto agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach of any such obligations
of Seller or Parent.

 

10.3    Expenses.    Except as otherwise expressly provided in this Agreement,
each of Seller, Parent and Buyer shall bear all of its expenses incurred in
connection with the transactions contemplated by this Agreement, including,
without limitation, accounting and legal fees incurred in connection herewith;
provided that (a) Buyer will reimburse Seller and Parent for all reasonable
out-of-pocket expenses incurred by them in connection with the preparation,
negotiation and implementation of this Agreement and all related agreements, (b)
Buyer will reimburse Seller and Parent for all reasonable out-of-pocket expenses
incurred by them in connection with or in preparation for the Closing (including
those incurred in performing their respective obligations under Section 6.2),
and (c) Buyer will pay all filing fees associated with any filing contemplated
by Section 6.2(a) or Section 6.2(d).

 

10.4    Assignments; Exercise in Part.    This Agreement shall not be assigned
by Seller or Parent without the prior written consent of Buyer; provided that
after the Closing, Seller or Parent may assign its rights pursuant to this
Agreement to any other Person in connection with the dissolution, liquidation or
winding up or administration of its affairs; and further provided that, whether
or not any requisite consent of Buyer has been obtained, this Agreement will be
binding upon all respective successors of Seller and Parent, whether by
operation of law or otherwise (except that this proviso shall not apply to any
transfer or disposal pursuant to a Pledge Agreement). Any attempt by Seller or
Parent to assign this Agreement without first obtaining the consent of Buyer
shall be void. This Agreement shall be binding upon and inure to the

 

15



--------------------------------------------------------------------------------

benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement may be assigned in whole or in part by Buyer without the
prior written consent of Seller or Parent to any Person (provided that no such
assignment shall relieve the assigning Person of any of its obligations or
liabilities hereunder), and Buyer will inform Seller and Parent of any such
assignment. Any assignee of Buyer will be deemed to be “Buyer” for purposes of
this Agreement as to the rights assigned to such assignee.

 

10.5    Further Assurances.    From time to time prior to, at, and after the
Closing Date, each party hereto will execute all such instruments and take all
such actions as another party hereto, being advised by counsel, shall reasonably
request in connection with carrying out and effectuating the intent and purpose
hereof, and all transactions and things contemplated by this Agreement,
including, without limitation, the execution and delivery of any and all
confirmatory and other instruments, in addition to those to be delivered on the
Closing Date, as the case may be, and any and all actions which may reasonably
be necessary to complete the transactions contemplated hereby.

 

10.6    Notices.    All notices, demands, and other communications which may or
are required to be given hereunder or with respect hereto shall be in writing,
shall be delivered personally or sent by nationally recognized overnight
delivery service, charges prepaid, or by registered or certified mail,
return-receipt requested, and shall be deemed to have been given or made when
personally delivered, the next business day after delivery to such overnight
delivery service, three (3) days after deposited in the mail, first class
postage prepaid, as the case may be, addressed as follows:

 

(a)    If to Seller or Parent:

 

c/o Mr. David Smith

544 Red Rock Drive

Wadsworth, OH 44281

 

with a copy (which will not constitute notice to Seller or Parent) to:

 

Drinker Biddle & Reath, LLP

1500 K Street, N.W., Suite 1100

Washington, D.C. 20005-1209

Attention: Howard M. Liberman

 

or to such other address and/or with such other copies as Seller or Parent may
from time to time designate by notice to Buyer given in accordance with this
Section 10.6; and

 

(a)    If to Buyer:

 

Nexstar Broadcasting Group, L.L.C.

909 Lake Carolyn Parkway

Suite 1450

Irving, TX 75039

Attention: Perry Sook, President & CEO

 

16



--------------------------------------------------------------------------------

with a copy (which will not constitute notice to Buyer) to:

 

Kirkland & Ellis

153 East 53rd Street

New York, NY 10022

Attention: John L. Kuehn, Esq.

 

or to such other address and/or with such other copies as Buyer may from time to
time designate by notice to Parent given in accordance with this Section 10.6.

 

10.7    Captions.    The captions of Articles and Sections of this Agreement are
for convenience only, and shall not control or affect the meaning or
construction of any of the provisions of this Agreement.

 

10.8    Law Governing.    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA, WITHOUT REFERENCES
TO ITS PRINCIPLES OF CONFLICT OF LAWS, EXCEPT TO THE EXTENT THAT THE FEDERAL LAW
OF THE UNITED STATES GOVERNS THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.9    Waiver of Provisions.    The terms, covenants, representations,
warranties, and conditions of this Agreement may be waived only by a written
instrument executed by the Person waiving compliance. The failure of Buyer,
Seller or Parent at any time or times to require performance of any provision of
this Agreement shall in no manner affect the right at a later date to enforce
the same. No waiver by Buyer, Seller or Parent of any condition or the breach of
any provision, term, covenant, representation, or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation, or warranty of this Agreement.

 

10.10    Counterparts.    This Agreement may be executed in two (2) or more
counterparts, and all counterparts so executed shall constitute one (1)
agreement binding on all of the parties hereto, notwithstanding that all the
parties hereto are not signatory to the same counterpart.

 

10.11    Entire Agreement/Amendments.    This Agreement (including the Schedules
hereto) constitutes the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersedes any and all prior and contemporaneous
agreements, understandings, negotiations, and discussions, whether oral or
written, between them relating to the subject matter hereof. No amendment or
waiver of any provision of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. The parties intend that this Agreement
be in full compliance with all published rules, policies and orders of the FCC.
If the FCC orders that the parties change any term of this Agreement, then the
parties will attempt to do so, consistent with said FCC order and the overall
intent of this Agreement.

 

17



--------------------------------------------------------------------------------

        10.12    Access to Books and Records.

 

(a)  Buyer shall preserve for not less than seven (7) years after the Closing
Date all books and records included in the Station Assets. After such five-year
period, Buyer will not destroy any books or records relating to the conduct of
business of the Station prior to the Closing unless Buyer first offers to
transfer such books and records to Parent, and if Buyer is requested to do so,
Buyer will transfer such books or records to Parent.

 

(b)  After the Closing, neither Seller nor Parent will destroy any books or
records relating to the conduct of business of the Station prior to the Closing
Date unless Parent first offers to transfer such books and records to Buyer, and
if Parent is requested to do so, Parent transfer such books or records to Buyer.

 

(c)  At the request of any other party to this Agreement, Buyer, Seller and
Parent will permit each other (including such other party’s officers, employees,
accountants, and counsel) any access, upon reasonable prior written notice
during normal business hours, to all of its property, accounts, books,
contracts, records, accounts payable and receivable, records of employees, FCC
logs and other information concerning the affairs or operation of the Station as
such other party to this Agreement may reasonably request for any reasonable
purpose, and to make extracts or copies from the foregoing at the requesting
party’s expense.

 

        10.13    Public Announcements.    Prior to the Closing, no party to this
Agreement shall, except by mutual agreement with all other parties to this
Agreement (including agreement as to content, text and method or distribution or
release), make any press release or other public announcement or disclosure
concerning the transactions contemplated by this Agreement, except as may be
required by any Legal Requirement (including, without limitation, filings and
reports required to be made with or pursuant to the rules of the Securities and
Exchange Commission); provided that, prior to making any such announcement or
disclosure required by any Legal Requirement, to the extent practicable, the
disclosing Person gives each other party to this Agreement prior written notice
of the context, text and content of, the method of distribution or release of,
and all other material facts concerning, such disclosure. After the Closing,
neither Seller nor Parent will, except with Buyer’s prior written consent
(including agreement as to content, text and method or distribution or release),
make any press release or other public announcement or disclosure concerning the
transactions contemplated by this Agreement, except as may be required by any
Legal Requirement (including, without limitation, filings and reports required
to be made with or pursuant to the rules of the Securities and Exchange
Commission); provided that, prior to making any such announcement or disclosure
required by any Legal Requirement, to the extent practicable, Seller or Parent
(as the case may be) gives Buyer prior written notice of the context, text and
content of, the method of distribution or release of, and all other material
facts concerning, such disclosure.

 

18



--------------------------------------------------------------------------------

        10.14    Definitional Provisions.

 

(a)  Terms Defined in Appendix.    Each capitalized term which is used and not
otherwise defined in this Agreement or any Schedule to this Agreement has the
meaning which is specified for such term in the Appendix which is attached to
this Agreement.

 

(b)  Gender and Number.    Words used in this Agreement, regardless of the
gender and number specifically used, will be deemed and construed to include any
other gender, masculine, feminine or neuter, and any other number, singular or
plural, as the context requires.

 

        10.15    Arbitration.

 

(a)  Generally.    Buyer, Seller and Parent agree that the arbitration
procedures described in this Section 10.15 will be the sole and exclusive method
of resolving and remedying any claim for indemnification or other remedy arising
under this Agreement (collectively, “Disputes”); provided that nothing in this
Section 10.15 will prohibit a party from instituting litigation to enforce any
Final Arbitration Award. Buyer, Seller and Parent agree that, except as
otherwise provided in the Commercial Arbitration Rules of the American
Arbitration Association as in effect from time to time (the “AAA Rules”), the
arbitration procedures described in this Section 10.15 and any Final Arbitration
Award will be governed by, and will be enforceable pursuant to, the Uniform
Arbitration Act as in effect in the Commonwealth of Pennsylvania from time to
time. No Person will be entitled to claim or recover punitive damages in any
such proceeding.

 

(b)  Notice of Arbitration.    If Buyer, Seller or Parent asserts that there
exists a Dispute, then such Person (the “Disputing Person”) will give the other
party involved in such Dispute a written notice setting forth the nature of the
asserted Dispute. If the Persons giving and receiving such notice (the
“Disputing Parties”) do not resolve any such asserted Dispute prior to the tenth
Business Day after such notice is given, then either Disputing Party may
commence arbitration pursuant to this Section 10.15 by giving the other
Disputing Party a written notice to that effect (an “Arbitration Notice”),
setting forth any matters which are required to be set forth therein in
accordance with the AAA Rules.

 

(c)  Selection of Arbitrator.    The Disputing Parties will attempt to select a
single arbitrator by mutual agreement. If no such arbitrator is selected prior
to the twentieth Business Day after the related Arbitration Notice is given,
then an arbitrator which is experienced in matters of the type which are the
subject matter of the Dispute will be selected in accordance with the AAA Rules.

 

(d)  Conduct of Arbitration.    The arbitration will be conducted under the AAA
Rules, as modified by any written agreement between the Disputing Parties. The
arbitrator will conduct the arbitration in a manner so that the final result,
determination, finding, judgment or award determined by the arbitrator (the
“Final Arbitration Award”) is made or rendered as soon as practicable, and the
parties will use reasonable efforts to cause a Final Arbitration Award to occur
not later than the sixtieth day after the arbitrator

 

19



--------------------------------------------------------------------------------

is selected. Any Final Arbitration Award will be final and binding upon the
Disputing Parties, and there will be no appeal from or reexamination of any
Final Arbitration Award, except in the case of fraud, perjury or evident
partiality or misconduct by the arbitrator prejudicing the rights of a Disputing
Party or to correct manifest clerical errors.

 

(e)  Enforcement.    Buyer, Parent and Seller agree that a Final Arbitration
Award may be enforced in any state or federal court having jurisdiction over the
subject matter of the related Dispute.

 

(f)  Expenses.    A prevailing party in any arbitration proceeding in connection
with this Agreement shall be entitled to recover from the non-prevailing party
its reasonable attorneys’ fees and disbursements in addition to any damages or
other remedies awarded to such prevailing party, and the non-prevailing party
also will be required to pay all other costs and expenses associated with the
arbitration; provided that if an arbitrator is unable to determine that a party
is a prevailing party in any such arbitration proceeding, then such costs and
expenses will be equitably allocated by such arbitrator upon the basis of the
outcome of such arbitration proceeding, and if such arbitrator is unable to
allocate such costs and expenses and expenses in such a manner, then the costs
and expenses of such arbitration will be paid in equal amounts by the Disputing
parties, and each Disputing Party will pay the out-of-pocket expenses incurred
by it. As part of any Final Arbitration Award, the arbitrator may designate the
prevailing party for purposes of this Section 10.15. Except as provided in the
preceding sentences, each party to this Agreement will bear its own costs and
expenses (including legal fees and disbursements) in connection with any such
proceeding or submission.

 

* * * * *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized officers, all as of the day and year first above
written.

 

 

MISSION BROADCASTING, INC.

By:

  /S/    DAVID S. SMITH    

--------------------------------------------------------------------------------

    Name: David S. Smith     Title: President      

/S/    DAVID S. SMITH

 

--------------------------------------------------------------------------------

David S. Smith

NEXSTAR BROADCASTING OF THE MIDWEST, INC.

By:

  /S/    PERRY A. SOOK    

--------------------------------------------------------------------------------

   

Name: Perry A. Sook

   

Title: President



--------------------------------------------------------------------------------

APPENDIX

 

The following capitalized terms have the following meaning when used in this
Agreement and the Schedules attached to this Agreement:

 

A “Business Day” means any day other than a Saturday, Sunday or other day upon
which banks in Clarks Summit, Pennsylvania, are not open for business.

 

“Closing Date” means the date upon which the Closing occurs.

 

“Communications Act” means the Communications Act of 1934, as in effect from
time to time.

 

With respect to any Contract, a “Consent” means any consent or approval of any
Person other than any party to this Agreement which, in accordance with the
terms of such Contract, is required to be obtained in order to permit the
consummation of the Sale or the Assumption.

 

“Contract” means any agreement, lease, arrangement, commitment, or understanding
to which Seller or Parent, with respect to the Station, is a party.

 

“Equity Securities” of any Person means (i) any of such Person’s capital stock,
partnership, members, joint venture or other ownership or equity interest,
participation or securities (whether voting or non-voting, whether preferred,
common or otherwise, and including any stock appreciation, contingent interest
or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.

 

“Existing Station Indebtedness” means (i) the principal of and interest on all
Indebtedness, whether now or hereafter existing or arising, due or to become due
to, or held or to be held by the lenders under or pursuant to the Amended and
Restated Credit Agreement dated as of February 13, 2003, among Mission
Broadcasting, Inc., Bank of America, N.A., and certain other parties thereto, as
amended, supplemented and otherwise modified from time to time, including,
without limitation, all extensions, renewals, restatements, rearrangements and
refundings thereof (the “Existing Credit Agreement”), and any and all other
amounts payable in connection therewith or in connection with the other Loan
Documents (as that term is defined in the Existing Credit Agreement), whether on
account of fees, indemnities, reimbursement obligations in respect of letters of
credit, costs, expenses or otherwise; and (ii) the principal of and interest on
any Indebtedness, hereafter existing or arising under any amendment,
restatement, supplement, renewal, extension, rearrangement and substitution, in
whole or in part, of any obligation described in the preceding clause (i) or
this clause (ii).

 

“FCC” means the Federal Communications Commission or any successor thereto.

 

“FCC Approval Date” means the first day upon which each Required FCC Consent is
effective.

 

A-1



--------------------------------------------------------------------------------

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as in effect from time to time.

 

“Indebtedness” means, without duplication, (i) any indebtedness for borrowed
money or issued in substitution for or exchange of indebtedness for borrowed
money, (ii) any indebtedness evidenced by any note, bond, debenture or other
debt security, (iii) any indebtedness for the deferred purchase price of
property or services with respect to which a Person is liable, contingently or
otherwise, as obligor or otherwise (other than trade payables and other current
liabilities incurred in the ordinary course of business which are not more than
six months past due), (iv) any commitment by which a Person assures a creditor
against loss (including, without limitation, contingent reimbursement
obligations with respect to letters of credit), (v) any indebtedness guaranteed
in any manner by a Person (including, without limitation, guarantees in the form
of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, (vii) any indebtedness
secured by a Lien on a Person’s assets and (viii) any unsatisfied obligation for
“withdrawal liability” to a “multiemployer plan” as such terms are defined under
ERISA.

 

“Legal Requirements” means the Communications Act, the rules, regulations and
published policies of the FCC, and all other federal, state and local laws,
rules, regulations, ordinances, judgments, orders and decrees.

 

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or otherwise), preference, priority or other security agreement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any lease having substantially the same effect as any of the
foregoing and any assignment or deposit arrangement in the nature of a security
device).

 

“Option Expiration Date” means the ninth anniversary of the date of this
Agreement.

 

A “Person” means any individual, partnership, joint venture, corporation,
limited liability company, trust, unincorporated association or government or
department thereof.

 

A “Required FCC Consent” means any action or order by the FCC granting its
consent to the consummation of a Sale pursuant to this Agreement without any
condition which in the reasonable judgment of Buyer or Seller is adverse to
Buyer or Seller, as the case may be, in any material respect.

 

“Transaction Documents” means this Agreement and all other documents executed
and delivered in connection therewith, in each case as in effect from time to
time.

 

A-2